ETHRIDGE, Chief Justice.
This is an appeal from the Circuit Court of Newton County, from a verdict and judgment for Junior Stevens, appellee-plaintiff, against Parks and his principal, American Creosote Works, Inc., appellants-defendants, for damages received by Stevens in an automobile accident.
*499The evidence was sufficient to make an issue of fact as to whether Parks negligently drove his automobile at an excessive rate of speed, which in turn contributed to the collision and plaintiff’s injuries. Goss, also a defendant and driver of the car in which Stevens was a passenger, was guilty of negligence which contributed to plaintiff’s injuries, but he did not appeal from the judgment against him.
However, the case is reversed and remanded for a new trial, because of an instruction given appellee which placed upon Parks an absolute duty to avoid a collision with others. It is similar to the instruction condemned in Bryan Brothers Packing Company v. Grubbs, 251 Miss. 52, 168 So.2d 289 (1964). Moreover, instruction No. 4 granted appellee is misleading under the facts. Nor are these instructions cured by any given appellants. Stevens cross-appealed on the alleged inadequacy of damages, but we do not reach that issue.
Reversed and remanded.
JONES, BRADY, INZER and ROBERTSON, TT-, concur.